Title: From George Washington to Charles Cornwallis, 18 October 1781
From: Washington, George
To: Cornwallis, Charles


                  
                     My Lord
                     Camp before York 18th October 1781
                  
                  To avoid unnecessary discussions and delays, I shall, at once, in answer to your Lordships letters of yesterday, declare the general Basis upon which a definitive Treaty and Capitulation may take place.
                  The Garrisons of York & Gloucester, including the Seaman, as you propose, will be received prisoners of War.  The condition annexed, of sending the British and German Troops, to the parts of Europe to which they respectively belong is inadmissible.  Instead of this, they will be marched to such parts of the Country as can most conveniently provide for their subsistence, and the benevolent treatment of Prisoners, which is invaribly observed by the Americans, will be extended to them.  The same honours will be granted to the surrendering Army as were granted to the Garrison of Charlestown.
                  The Shipping and Boats in the two Harbours with all their Guns, Stores Tackling, Furniture and Apparel, shall be delivered in their present State, to an Officer of the Navy, appointed to take possession of them.
                  The Artillery Arms, Accoutrements Military Chest, and public Stores of every denomination, shall be delivered, unimpaired to the Heads of departments to which they respectively belong.
                  The Officers will be indulged in retaining their side Arms of the Officers & Soldiers may preserve their Baggage and Effects with this reserve, that property taken in the Country, will be reclaimed.
                  With regard to the Individuals in civil Capacities whose interest your Lordship wishes may be attended to; untill they are more particularly described, nothing definitive can be settled.
                  I have to add that I expect the sick and wounded will be supplied with their own Hospital Stores, and be tended by British Surgeons, particularly charged with the care of them.
                  Your Lordship will be pleased to signify your determination either to accept or reject the proposals now offered, in the course of two Hours from the delivery of this letter, that Commissioners may be appointed to digest the Articles of Capitulation, or a renewal of Hostilities may take place.  I have the honor to be My Lord Your Lordships Most obedient and humble servant
                  
                     Go: Washington
                  
               